Citation Nr: 9911117	
Decision Date: 04/22/99    Archive Date: 04/30/99

DOCKET NO.  98-16 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1971 to 
August 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied entitlement to service connection for 
hypertension.


REMAND

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim and ensure full compliance 
with due process.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998); 38 C.F.R. § 3.159 (1998).  This duty to assist 
involves obtaining potentially relevant medical reports.  
Lind v. Principi, 3 Vet. App. 493, 494 (1992) (federal 
agencies); White v. Derwinski, 1 Vet. App. 519, 521 (1991) 
(private records); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992) (Social Security records).  It also includes a 
thorough and contemporaneous medical examination, especially 
where it is necessary to determine the current level of 
disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994); 
Abernathy v. Principi, 3 Vet. App. 461 (1992); Roberts v. 
Derwinski, 2 Vet. App. 387 (1992); Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); Littke v. Derwinski, 1 Vet. App. 90 
(1990); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The veteran contends, in essence, that he was treated for 
hypertension in service.  Specifically, for the first time in 
his substantive appeal, he asserted that he was treated in 
Kirch Goens, Germany (identified as "Kerkgoing, Germany") 
in the summer of 1972.  However, the only service medical 
records associated with the claims file are an entrance 
physical examination report and a Report of Medical History.  
That examination does not show hypertension, nor did the 
veteran self-report high blood pressure on the Report of 
Medical History.  In view of the absence of other service 
medical records, the Board finds that an additional attempt 
should be made to obtain complete service medical records for 
the veteran, including the in-service hospital/treatment 
records from a medical facility in Kirch Goens, Germany, in 
the summer of 1972.  The RO should provide a detailed account 
of the nature of that search and its outcome.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should undertake an additional 
search for all service medical and 
personnel records from the veteran's 
period of active service.  The RO should 
obtain copies of pertinent sick call 
reports and hospital records by 
performing a records search with the 
National Personnel Records Center (NPRC) 
and by directly contacting, if indicated, 
any existing military facility relating 
to the veteran's reported treatment, 
including Ayer's Kaserne, Kirch Goens, 
Germany.  The NPRC should search 
alternative sources and record the 
results of its search.  Documentation as 
to the efforts undertaken, as well as the 
results, should be associated with the 
claims file.  If the veteran has any 
originals or copies of service medical 
records, he is requested to send them to 
the RO.

2.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, treatment centers, or 
employers (private, VA or military) who 
have provided him with relevant treatment 
for hypertension after military service, 
not already associated with the claims 
file.  (It is noted for instance that on 
a 1983 hospitalization for a motor cycle 
accident, he gave a history of prior 
treatment, with medication, for 
hypertension.) After obtaining the 
appropriate signed authorization for 
release of information forms from the 
veteran, the RO should contact each 
physician, hospital, treatment center, or 
employer specified by the veteran to 
request specifically any and all medical 
or treatment records or reports relevant 
to the above mentioned claim.  All pieces 
of correspondence, as well as any medical 
or treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998). 

3.  The veteran should be advised that 
while the case in on remand status, he is 
free to submit additional evidence and 
argument.  See Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992). 

4.  Only if additional documents are 
received showing treatment for or 
suggesting the presence of hypertension 
in service or within the one year 
presumptive period, then the RO should 
schedule the veteran for a VA medical 
examination and direct the veteran's 
entire claims file to the appropriate 
examiner to determine the relationship 
between the veteran's in-service 
hypertension and his current pathology, 
if any.  Specifically, the examiners are 
requested to express an opinion as to the 
following questions if the exam is done:

i) does the veteran currently have 
hypertension and what is the etiology of 
that pathology?  
ii) if the veteran does have 
hypertension, does the evidence make it 
more likely than not that the current 
disability started in service or within 
the one year presumptive period?  The 
examiner should state the basis for 
conclusions as to the etiology of the 
veteran's hypertension.  

The claims file must be made available to 
the examiner for review before the entry 
of the opinion.  If these matters cannot 
be medically determined without resort to 
mere conjecture, this should be commented 
upon by the examiner. 

5.  The RO should then readjudicate the 
issue of entitlement to service 
connection for hypertension.  In the 
event the benefits sought are not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the appellant until he is notified.  The Board 
intimates no opinion as to the ultimate outcome in this case 
by the action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


